Memorandum: This appeal by petitioner from a judgment dismissing his petition seeking a writ of habeas corpus has been *1666rendered moot by his release to parole supervision (see People ex rel. Hampton v Dennison, 59 AD3d 951, 951 [2009], lv denied 12 NY3d 711 [2009]). Contrary to petitioner’s contention, no exception to the mootness doctrine is present under the circumstances of this case (see id.; People ex rel. Dimmer v McKinney, 23 AD3d 806, 807 [2005]). Present — Smith, J.P., Peradotto, Carni, Sconiers and Whalen, JJ.